THE THIRTEENTH COURT OF APPEALS

                                    13-15-00216-CV


                                    Timothy Hays
                                          v.
                                  Chief Campos, et al


                                   On Appeal from the
                      135th District Court of De Witt County, Texas
                             Trial Cause No. 15-02-23,318


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.



August 31, 2015